Citation Nr: 0316760	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-07 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility to Department of Veterans 
Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 administrative denial of 
the Manila, the Republic of the Philippines, VA Regional 
Office (RO).  The RO denied entitlement to VA benefits 
stating that the decedent, LCG, did not have valid military 
service for entitlement to such benefits.  The appellant is 
LCG's widow.

In the appellant's VA Form 9, Appeal to the Board of 
Veterans' Appeals, received in September 2001, she indicated 
that she wanted to have a hearing before the Board.  However, 
in June 2003, she withdrew her request for a hearing.  Thus, 
the Board finds that there is no Board hearing request 
pending at this time.


FINDING OF FACT

The Department of the Army certified that LCG had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA death benefits are 
not met.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 
3.40, 3.41, 3.203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the RO adjudicated the appellant's 
claim as a previously-denied claim, which was proper.  
Following the April 1999 administrative decision, which 
determined that the LCG did not have qualifying service for 
VA benefits, the appellant submitted a timely notice of 
disagreement.  A statement of the case was issued in October 
1999.  The appellant did not perfect her appeal until October 
2000.  In November 2000, the RO informed the appellant that 
the October 2000 statement was not a timely-filed substantive 
appeal and in a January 2001 determination, the RO denied 
reopening her claim.  This appeal ensued.  

The Board finds that adjudicating the appellant's claim on a 
de novo basis would be the most practical way to address her 
claim.  The Board does not find that the appellant is 
prejudiced by this because the RO informed her in the October 
1999 statement of the case of the reasons and bases for the 
denial of her claim, which, at that time was done on the 
merits.  In the June 2001 statement of the case, the RO 
further explained why LCG's service could not be recognized.  
Thus, the appellant has been informed of why her claim for VA 
death pension benefits cannot be granted on the merits.  
Therefore, the Board finds that adjudicating the appellant's 
claim on the merits would not be prejudicial to the 
appellant.

A.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).

VA has promulgated regulations implementing the VCAA. See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, except as specified. See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
The appellant was notified by means of the discussions in 
April 1999 letter from the RO and the October 1999 and June 
2001 statements of the case that the records did not show 
that LCG had the required military service to be eligible for 
VA benefits and of what was required to establish evidence of 
service.

VA has no duty to assist a claimant if there is no reasonable 
possibility that VA assistance would help substantiate the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2002).  In this 
case, there is no possibility that any evidence could be 
obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.  Therefore, in the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources are not warranted.  Any "error" (of which there 
is none) to the appellant resulting from this Board decision 
does not affect the merits of her claim or her substantive 
rights and, therefore, is deemed to be harmless. See 38 
C.F.R. § 20.1102 (2002).

B.  Basic eligibility requirements for VA benefits

In a VA Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child, the appellant reported that her 
spouse had served from May 1942 to 1963 (she did not provide 
a month).  

In March 1999, the U.S. Army Reserve Personnel Center 
certified that LCG had no service as a member of the 
Philippine Commonwealth Army, including recognized guerillas, 
in the service of the U.S. Armed Forces.

That same month, the appellant submitted a "Certification" 
from the Adjutant General of the Armed Forces of the 
Philippines indicating that the veteran served from December 
17, 1948, to May 1, 1963, and had recognized guerilla service 
from May 1942 to October 1943.

In July 1999, the National Personnel Records Center certified 
that LCG had no service as a member of the Philippine 
Commonwealth Army, including recognized guerillas, in the 
service of the U.S. Armed Forces.

The term "veteran" means "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for the purpose of receiving various VA 
benefits, including pension, compensation, dependency and 
indemnity compensation, and burial benefits.  38 C.F.R. §§ 
3.40, 3.41 (2002).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification from the service department.  VA may 
accept such a submission if the evidence consists of a 
document issued by the service department, the document 
contains the needed information, and VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203 
(2002).

Here, the appellant provided a Certification from the Office 
of the Adjutant General in an effort to establish entitlement 
to VA death benefits.  However, the Philippine government has 
its own laws and regulations which permit recognition of 
military service that is not recognized by the U.S. Army.  
The documents submitted by the appellant fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate U.S. service department.  Therefore, this 
document may not be accepted as verification of LCG's service 
for the purpose of receiving VA benefits.

More importantly, in March 1999 the Department of the Army 
reported that LCG had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  The 
National Personnel Records Center confirmed this fact in July 
1999.  The service department's findings are binding and 
conclusive upon VA.  See Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  The appellant has provided no further evidence that 
would warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).

In short, because LCG had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces, he is 
not considered a "veteran" for purposes of establishing 
eligibility to VA benefits or eligibility on his surviving 
spouse for VA benefits.  Since the law is dispositive of this 
issue, the appellant's claim must be denied because of the 
absence of legal merit or entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430.

The Board regrets that a more favorable determination could 
not be made in this case.


ORDER

Entitlement to basic eligibility for VA death benefits is 
denied.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

